UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7665



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


LARON BLOUNT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-01-43-H; CA-03-64-4-H)


Submitted: April 29, 2004                       Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Laron Blount, Appellant Pro Se. Jane J. Jackson, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Laron Blount seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Blount has not made the

requisite     showing.     Accordingly,     we     deny   a   certificate    of

appealability    and     dismiss   the   appeal.    We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                    - 2 -